Case 1:12-cr-00242-WJM Document 1225 Filed 12/29/20 USDC Colorado Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

 Criminal Case No. 12-cr-242-WJM

 UNITED STATES OF AMERICA,

       Plaintiff,

 v.

 4.    RICKY HENRY CISNEROS,

       Defendant.


            ORDER DENYING MOTION FOR COMPASSIONATE RELEASE


       Before the Court is Defendant Ricky Henry Cisneros’s letter, which the Court has

 construed as a Motion for Compassionate Release (the “Motion”), filed on July 23,

 2020. (ECF No. 1192.) For the reasons explained below, the Court denies the Motion.

                                    I. BACKGROUND

       On December 13, 2013, after a 5-day jury trial, Cisneros was found guilty of

 conspiracy to distribute and possess with intent to distribute 500 grams or more of a

 mixture or substance containing a detectable amount of methamphetamine, in violation

 of 21 U.S.C. §§ 846 and 841(a)(1), and 841(b)(1)(A)(viii). (ECF No. 671-8.) On

 October 14, 2014, the Court sentenced Cisneros to 144 m onths’ imprisonment. (ECF

 No. 945.) Cisneros is now housed at the Independence House, 2765 South Federal

 Blvd., Denver, Colorado 80236 (“Independence House”), which is a residential reentry

 center. (ECF No. 1223; Independence House, “Facility: South Federal,” at

 https://www.ind-house.com/sofed.html (last visited Dec. 29, 2020).) Cisneros has a
Case 1:12-cr-00242-WJM Document 1225 Filed 12/29/20 USDC Colorado Page 2 of 6




 projected release date of August 20, 2021. (ECF No. 1223.)

       In the Motion, Cisneros requests that the Court consider reducing his sentence

 or placing him on home confinement for the duration of his sentence. (ECF No. 1192 at

 1.) Although he was housed in the Federal Prison Camp Montgomery minimum

 security prison in Montgomery, Alabama (“FPC Montgomery”) at the time he filed the

 Motion, he represented that he would soon be transferred to a halfway house. (Id.)

 Cisneros stated that he is concerned with the number rising cases of COVID-19 in

 Montgomery, Alabama and that he is also concerned that “with the coronavirus cases

 rising across the country, [he] may face similar issues in the halfway house.” (Id.)

       On July 31, 2020, the Government responded to the Motion, arguing that

 Cisneros has failed to make a prima facie showing that there are extraordinary and

 compelling reasons that would warrant his compassionate release. (ECF No. 1198 at

 7.) On the same day, Cisneros was appointed counsel under the Criminal Justice Act.

 (ECF No. 1196.) Cisneros’s counsel filed a motion to Supplement to Motion for

 Compassionate Release on August 11, 2020. (ECF No. 1199.)

       On November 13, 2020, Cisneros’s counsel filed a Status Report, in which he

 represented that BOP moved Cisneros to the Independence House. (ECF No. 1223.)

                                       II. ANALYSIS

       Cisneros invokes the Court’s authority to grant what is commonly referred to as

 “compassionate release.” The statutory basis for compassionate release is as follows:

              The court may not modify a term of imprisonment once it as
              been imposed except that—

                  (1) in any case—


                                             2
Case 1:12-cr-00242-WJM Document 1225 Filed 12/29/20 USDC Colorado Page 3 of 6




                       (A) the court, upon motion of the Director of the
                       Bureau of Prisons [“BOP”], or upon motion of the
                       defendant after the defendant has fully exhausted all
                       administrative rights to appeal a failure of the [BOP]
                       to bring a motion on the defendant’s behalf or the
                       lapse of 30 days from the receipt of such a request by
                       the warden of the defendant’s facility, whichever is
                       earlier,[1] may reduce the term of imprisonment (and
                       may impose a term of probation or supervised release
                       with or without conditions that does not exceed the
                       unserved portion of the original term of
                       imprisonment), after considering the factors set forth
                       in section 3553(a) to the extent that they are
                       applicable, if it finds that—

                           (i) extraordinary and compelling reasons warrant
                           such a reduction;

                           ***

                       and that such a reduction is consistent with applicable
                       policy statements issued by the Sentencing
                       Commission . . . .

 18 U.S.C. § 3582(c).

        As this statutory language makes clear, the Court cannot order the BOP to

 release Cisneros to home confinement for the remainder of his sentence. The Court

 may only “reduce the term of imprisonment (and may impose a term of probation or

 supervised release with or without conditions that does not exceed the unserved portion

 of the original term of imprisonment).” Id. To have Cisneros released from

 Independence House immediately under this authority, the Court would need to re-

 sentence him to time served.



        1
           Prior to filing the Motion, Cisneros filed an administrative request with the Warden at
 FPC Montgomery for early release or in-home detention, to which he did not receive a reply.
 (ECF No. 1192 at 1.) The Court finds that Cisneros has exhausted his administrative remedies
 and that the Court has jurisdiction to consider his request on the merits.

                                                 3
Case 1:12-cr-00242-WJM Document 1225 Filed 12/29/20 USDC Colorado Page 4 of 6




        As stated above, Cisneros must demonstrate “extraordinary and compelling

 reasons” that are “consistent with applicable policy statements issued by the

 Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A) & (c)(1)(A)(i). One Sentencing

 Commission policy statement explains that

               extraordinary and compelling reasons exist [if] * * * [t]he
               defendant is—

                   (I) suffering from a serious physical or medical condition,

                   (II) suffering from a serious functional or cognitive
                   impairment, or

                   (III) experiencing deteriorating physical or mental health
                   because of the aging process,

               that substantially diminishes the ability of the defendant to
               provide self-care within the environment of a correctional
               facility and from which he or she is not expected to recover.

 U.S.S.G. § 1B1.13 cmt. 1(A)(ii). The same policy statement also contains a safety

 valve for unexpected circumstances specific to the inmate: “[E]xtraordinary and

 compelling reasons exist [if] * * * [a]s determined by the Director of the Bureau of

 Prisons, there exists in the defendant’s case an extraordinary and compelling reason

 other than, or in combination with, the reasons [explicitly set forth].” Id. cmt. 1(D). After

 careful consideration of the parties’ submissions, the Court finds that Cisneros does not

 fall within either part of the policy statement.

        To the extent the Motion is predicated on conditions at FPC Montg omery, the

 Motion is moot as Cisneros has been transferred out of the facility. See United States

 v. Sevilla-Acosta, 2020 WL 6589797, at *1 (D. Minn. Nov. 10, 2020) (finding motion for

 compassionate release was mooted by defendant’s transfer to a different facility);

 United States v. Hooker, 2020 WL 6504539, at *3 (S.D.N.Y. Nov. 5, 2020) (recognizing

                                                4
Case 1:12-cr-00242-WJM Document 1225 Filed 12/29/20 USDC Colorado Page 5 of 6




 that arguments relating to conditions at inmate’s facility are moot where inmate has

 been transferred); United States v. Freedland, 2020 WL 4926542, at *6 (E.D. Pa. Aug.

 21, 2020) (same).

        However, even assuming Cisneros’s remaining arguments in the Motion are not

 moot, the Court finds that Cisneros has not established “extraordinary and compelling”

 reasons justifying his release. Significantly, Cisneros does not argue that he has any

 current health conditions that would place him at increased risk for developing severe

 complications if he contracted COVID-19. (ECF Nos. 1192, 1199.) He is just 45 y ears

 old, which puts him significantly below the high-risk age group (65 years or older)

 identified by the CDC.2 Moreover, Cisneros does not assert that COVID-19 is running

 rampant in his current facility. The BOP website shows that as of today, the

 Independence House has just one current case of the COVID-19. See “COVID-19

 Cases,” at https://www.bop.gov/coronavirus/ (last accessed Dec. 29, 2020).

        At this point in the pandemic, generalized concerns about the risk of exposure to

 COVID-19— absent any underlying health concerns or indication that a facility has a

 high rate of infection or is lacking in proactive policies and measures to protect the

 health and safety of its population—do not rise to the level of “extraordinary and

 compelling” reasons warranting compassionate release. See, e.g., United States v.

 Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-19 in society

 and the possibility that it may spread to a particular prison alone cannot independently

 justify compassionate relief.”); United States v. Hockett, 2020 WL 6063489, *2 (W.D.

        2
           Centers for Disease Control and Prevention, Older Adults, available at
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html (last
 updated Dec. 13, 2020).

                                               5
Case 1:12-cr-00242-WJM Document 1225 Filed 12/29/20 USDC Colorado Page 6 of 6




 Pa. Oct. 14, 2020) (rejecting compassionate release where “[d]efendant has not

 provided evidence that conditions at [his facility] are of particular risk to him to render

 his circumstances extraordinary and compelling, and instead has given generalized

 concerns about the spread of COVID-19 which is true of any prison environment”);

 United States v. Mekaeil, 2020 WL 6318693, at *3 (D. Kan. Oct. 28, 2020)

 (“Generalized concerns about COVID-19, even when the virus has spread within a

 correctional facility, do not create the type of extraordinary and compelling

 circumstances sufficient to justify compassionate release.”).

        Accordingly, because COVID-19 is not currently rampant at the Independence

 House and because Cisneros has not provided evidence that he has any underlying

 medical conditions that place him at an increased risk of severe complications from

 COVID-19, the Court concludes that Cisneros has not established that there are

 “extraordinary and compelling reasons” warranting a reduction in his sentence. Thus,

 re-sentencing Cisneros to time served would not be “consistent with applicable policy

 statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c).

                                      III. CONCLUSION

        For the reasons set forth above, Cisneros’s Motion for Compassionate Release

 (ECF No. 1192) is DENIED.

        Dated this 29th day of December, 2020.

                                                   BY THE COURT:



                                                   __________________________
                                                   William J. Martínez
                                                   United States District Judge

                                               6
